MEMORANDUM **
Michael and Sheila Olsen appeal pro se the tax court’s decision determining an income tax deficiency for the tax year 1996. We have jurisdiction pursuant to 26 U.S.C. § 7482(a), and we affirm.
We decline to consider the Olsens’ contention that the Internal Revenue Service should have held a hearing before refusing to file their amended tax return because they failed to raise this argument before the tax court. See Monetary II Ltd. P’ship v. Comm’r, 47 F.3d 342, 347 (9th Cir.1995) (explaining that absent exceptional circumstances, an appellate court will not consider arguments not raised before the tax court).
*480To the extent the Olsens challenge the tax court’s disallowance of claimed deductions relating to car and truck expenses and motorcycle costs, the tax court did not clearly err by finding that the Olsens failed to adequately substantiate those expenses. See 26 C.F.R. § 1.274-5T(c); Boyd Gaming Corp. v. Comm’r, 177 F.3d 1096,1098 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.